Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Lam et al. (US 2012/0274525, hereby referred as Lam). 
Regarding claim 1, 
Lam discloses; 
An antenna module comprising (figure 5): 
an antenna including a plurality of antenna arrays disposed therein (see the plurality of three rows of antenna elements 304.Each elements of row deemed as one antenna array); and 
a lens corresponding to the plurality of antenna arrays (lens 302), 
wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at each predetermined angle from a vertical plane of the antenna, wherein a combined radio wave is formed based on a combination of the each radiated radio wave (figure 5, element 502, the radio wave from arrays 304 with predetermined angle 503), 
wherein a phase distribution of the combined radio wave corresponds to a phase distribution of the lens, wherein a central axis of the phase distribution of the lens corresponding to the plurality of antenna arrays coincides with a central axis of the phase distribution of a wave being formed by combining the waves radiated from the plurality of antenna arrays (see paragraphs [0080] and [0084]-[0085], the beam out from the arrays in one single output and corresponding and coinciding with the beam out from lens 302 with a predetermined angle 504. The Examiner interprets corresponding as related to under broadest reasonable interpretation. Further, interprets “coincide” as 
wherein the lens is spaced apart from the antenna by a predetermined first distance (see figure 5, antenna array 304 and lens 302) and changes a phase of the combined radio wave radiated from the antenna (see paragraphs [0080] and [0084]- [0085]).  

Regarding claim 2, 
Lam discloses;
Wherein the each predetermined angle is determined based on at least one of the first distance, a width of the each antenna array, or a second distance between the each antenna array (see figure 5, the angle which is determined based on a distance between the antenna array and the lens). 

Regarding claim 5, 
Lam discloses; 
Wherein the lens is a planar lens and formed integrally to cover a whole upper surface of the antenna (figure 5, lens 302 which covers antenna array 304). 

Regarding claim 6, 
Lam discloses; 
Wherein a central axis of the lens coincides with a central axis of the phase distribution of the combined radio wave radiated from the antenna (see figure 5, central 

Regarding claim 7, 
Lam discloses; 
Wherein a central axis of radio wave intensity of the combined radio wave coincides with the central axis of the lens (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster’s definition of coincide).    


Regarding claim 8, 
Lam discloses;
A base station comprising an antenna module, the antenna module comprising (figure 5): 
an antenna including a plurality of antenna arrays disposed therein (see the plurality of three rows of antenna elements 304.Each elements of row deemed as one antenna array); and 
a lens corresponding to the plurality of antenna arrays (lens 302), 
wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at each predetermined angle from a vertical plane of the antenna, wherein a combined 
wherein a phase distribution of the combined radio wave corresponds to a phase distribution of the lens, wherein a central axis of the phase distribution of the lens corresponding to the plurality of antenna arrays coincides with a central axis of the phase distribution of a wave being formed by combining the waves radiated from the plurality of antenna arrays (see paragraphs [0080] and [0084]-[0085], the beam out from the arrays in one single output and corresponding and coinciding with the beam out from lens 302 with a predetermined angle 504. The Examiner interprets corresponding as related to under broadest reasonable interpretation. Further, interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster’s definition of coincide), and 
wherein the lens is spaced apart from the antenna by a predetermined first distance and changes a phase of the combined radio wave radiated from the antenna (see figure 5, antenna array 304 and lens 302) and changes a phase of the combined radio wave radiated from the antenna (see paragraphs [0080] and [0084]-[0085]).    

Regarding claim 9, 
Lam discloses;
Wherein the each predetermined angle is determined based on at least one of the first distance, a width of the each antenna array, or a second distance between the each antenna array (see figure 5, the angle which is determined based on a distance between the antenna array and the lens). 
Regarding claim 12, 
Lam discloses; 
Wherein the lens is a planar lens and formed integrally to cover a whole upper surface of the antenna (figure 5, lens 302 which covers antenna array 304). 

Regarding claim 13, 
Lam discloses; 
Wherein a central axis of the lens coincides with a central axis of the phase distribution of the combined radio wave radiated from the antenna (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster’s definition of coincide).  

Regarding claim 14, 
Lam discloses; 
Wherein a central axis of radio wave intensity of the combined radio wave coincides with the central axis of the lens (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster’s definition of coincide).    

Conclusion

Lee et al. US 2017/0201014, Zimmerman et al. US 2017/0062944, Oh et al. US 2016/0240923 and Yonak et al. US 2008/0272955, each discloses an antenna including a plurality of antenna arrays disposed therein; and a lens corresponding to the plurality of antenna arrays, wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at each predetermined angle from a vertical plane of the antenna, wherein a combined radio wave is formed based on a combination of the each radiated radio wave, wherein a phase distribution of the combined radio wave corresponds to a phase distribution of the lens, wherein a central axis of the phase distribution of the lens corresponding to the plurality of antenna arrays coincides with a central axis of the phase distribution of a wave being formed by combining the waves radiated from the plurality of antenna arrays, and wherein the lens is spaced apart from the antenna by a predetermined first distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845